[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After trial, judgment is entered for the plaintiffs for $2180.34 actual damages, $500.00 punitive damages, $1000.00 attorneys' fees under Conn. Gen. Stat. 47a-13(b) and costs. Actual damages are the $2,000.00 paid by plaintiffs for the option to purchase and $180.34, which is double the plaintiffs' moving expense. This is authorized by Conn. Gen. Stat.47a-13(a)(3). (The court interprets the alternative provision of this section of the statute, which provides for recovery of two months' rent, as unavailing to the plaintiffs because they never paid any rent to the defendant.) Punitive damages are awarded under CUTPA, Conn. Gen. Stat. 42-110g(a), because of the defendant's wilful failure to comply with his obligations under Conn. Gen. Stat. 47a-7(a)(2), (4) and (6).
Plaintiffs failed to sustain their burden of proof with respect to the alleged $500.00 security deposit and also as to all other damages claimed, for example, expenses for bottled water and medication, as to which no evidence was offered.
VERTEFEUILLE, J.